MARVIN, Judge.
Eddie Wallace appeals as excessive, his sentence in each of these consolidated cases after pleading guilty to a reduced charge in each case. He was originally charged with aggravated burglary in one case which exposed him to a sentence of 30 years at hard labor. In the other case, he was charged with forcible rape which exposed him to 40 years at hard labor.
These charges were reduced to simple burglary and to sexual battery, and reduced his respective sentences to 12 years and 10 years at hard labor. He received sentences of four years at hard labor in each case, to run concurrently and with credit for time served.
Defendant forcibly entered the apartment of his former girlfriend and beat and raped her. Defendant was a first felony offender but had prior misdemeanor convictions for offenses against the person, such as simple battery.
The trial court complied with the CCrP Art. 894.1 guidelines, articulating aggravating and mitigating factors. Leniency granted under a plea bargain is a factor which may be considered by the sentencing judge. State v. Lanclos, 419 So.2d 475 (La.1982). A PSI report is in the record. The sentences, concurrent in each case, of four years at hard labor are not excessive and are AFFIRMED.